Citation Nr: 1117245	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  04-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1955 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied reopening service connection for arthritis of the knees.  The Veteran testified at a Board hearing at the RO in September 2007 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  The Board reopened the issue and remanded for further development in August 2008.  The Board then remanded the issue again in April 2010.  The development has been completed and the case has been returned to the Board for a final decision.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of degenerative arthritis of the left knee.  

2.  The Veteran did not experience symptoms of a chronic left knee disability during service or continuous symptoms of a left knee disability since separation from service. 

3.  The Veteran's degenerative arthritis of the left knee did not manifest within one year of separation from service.  

4.  The Veteran's degenerative arthritis of the left knee is not causally or etiologically related to service. 



CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated September 2003 and March 2006 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in September 2003 prior to the initial unfavorable decision in March 2004.  In this case, the March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claims.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in December 2008 with an addendum provided in May 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings to include a nexus opinion with adequate bases for the opinion, the examination report is adequate to decide the claim of service connection.  Thus, the Board finds that additional examination or opinion is not necessary. 

Service Connection for a Left Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as osteoarthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran has a current diagnosis of degenerative arthritis of the left knee as shown in the December 2008 VA examination.  The Veteran contends that his left knee disability manifested during service and has continued since separation from service.  The Board finds the Veteran's statements regarding his left knee not to be credible.  Further, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a left knee disability during active service or continuous symptoms of a left knee disability after service separation.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The post-service medical evidence does not reflect complaints or treatment related to the left knee for 16 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1980) and initial reported symptoms related to a left knee disability in approximately 1996 (a 16-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints during service, including treatment for his right knee.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the left knee.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, during the recent VA compensation claim, the Veteran reported the onset of symptoms at different times.  During the September 2007 Board hearing he reports that he cannot remember the onset of his left knee disability, while the representative suggested 1972.  The Veteran did however report continuous problems throughout his military career in the Air Force.  He noted swelling, pain, and a diagnosis of housewives' knees.  He indicated that the medical staff told him to stay off it as much as possible.  In the December 2008 VA examination the Veteran reports a different specific date of onset of symptoms, 1980, right before separation from service.  These statements appear inconsistent.  The Veteran is specific at times and very vague with poor memory at others.  Additionally, he states that he had continuous complaints throughout his Air Force career, yet later states that the injury occurred just prior to separation.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of chronic symptoms during service and continuity of symptomatology since service.  See Madden v. Gober,  125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Finally, the last report of medical examination, provided in February 1980 a few months prior to separation, reflects that the Veteran was examined and his lower extremities and musculoskeletal system were found to be clinically normal.  His in-service history of symptoms at that time is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

The Board has weighed the Veteran's statements as to onset of a left knee disability and continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings during service, the absence of complaints or treatment during service and for years after service, and his previous statements made for treatment purposes.  The Board also notes the inconsistencies in the Veteran's description of the onset and treatment provided for his left knee.  For these reasons, the Board finds that the Veteran did not injure his left knee during active service, did not experience chronic symptoms of a left knee disability during active service, and did not have continuous symptoms of a left knee disability from separation from service.  

The Board also finds that the Veteran's left knee disability did not manifest within one year after separation from service.  The Board again notes the 16 year gap between separation from service and the first medical record of complaints of a left knee disability.  Additionally, a May 1996 private medical record showed a diagnosis of left knee strain.  It did not indicate any arthritis at the time.  Subsequently, a March 2003 private treatment record showed full range of motion of the left knee with no complaints.  The first indication of arthritis of the left knee is found in the December 2008 VA examination report.  

Although the Veteran is certainly competent to testify as to symptoms such as knee pain, which are non-medical in nature, he is not competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Additionally, the Veteran's statements regarding the onset and continuity of his left knee disability have already been found not credible.  Therefore, the Board finds that the Veteran's left knee degenerative arthritis did not manifest within one year of separation from service.  

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating his present left knee disability to service, the Board finds that the etiology of the Veteran's degenerative arthritis is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

As noted above, the Veteran is certainly competent to testify as to symptoms such as knee pain and swelling, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  No medical evidence of record finds a relation between active duty service and the Veteran's left knee disability.  The only medical opinion in the file was provided by the VA examiner in May 2010.  The examiner opined that it is not at least as likely as not that the Veteran's left knee disability is due to military service.  He specifically noted the lack of a documented left knee injury during service.  Although lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim, the Board has already found the Veteran's statements not to be credible and has found that the Veteran did not experience an injury or chronic symptoms of a disability during service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board acknowledges that the examiner originally opined in December 2008 that the Veteran could have torn his meniscus during the 1980 injury.  He then stated that with noted injury with continued pain, it is as likely as not that he could have incurred this injury while in the service.  The Board also finds that the use of the phrase "could be the result of" is so tentative, by its own terms, so as to be of very little probative value.  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  That the Veteran could have torn his meniscus is too tentative to base an opinion on.  

Additionally, it is apparent that the medical opinion noting that the Veteran had an in-service injury and continuous pain is based entirely on the Veteran's self-reported medical history.  The Veteran's statements have already been found not credible.  The Veteran's self-reported history was provided years after the claimed in-service event.  The Veteran's current allegations and the medical opinion are not substantiated by the clinical records.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Additionally, when the examiner reviewed the claims file and determined that the Veteran did not sustain the claimed injury, he changed his opinion to find that it is less likely than not that the Veteran's left knee disability is related to his active service.  Therefore, the Board finds that the Veteran's current left knee degenerative arthritis is not causally or etiologically related to his active service.  

Based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a left knee disability.  As the preponderance of the evidence is against the claim of service connection for a left knee disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


